WILKINSON, Circuit Judge,
concurring.
The United States Sentencing Guidelines are constitutional. To invalidate the Guidelines as presently applied, the federal judiciary would have to seize a sizable chunk of legislative territory. While I acknowledge the view that invalidation of the Guidelines would mark a great democratic development, I regard their evisceration as an unwarranted accretion of power by the federal courts.
The great drawback of applying Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), to the Sentencing Guidelines is that in doing so the federal courts would perform a legislative function. It is and always has been the prerogative of the legislature to define the elements of a criminal offense. In denominating those sentencing factors which must now be treated as elements and found by a jury, the courts arrogate to themselves the most basic of legislative tasks. I do not think the judiciary can legislate the elements of a criminal offense without bending the Constitution beyond recognizable shape.
An element of a crime must be found by a jury as a precondition to guilt. It is what a jury must establish in order to convict a defendant of the charged offense. Sentencing factors are not elements. When a fact is not necessary for conviction of an offense — an offense passed into law by Congress — that fact becomes a “factor” because it cannot by definition be an “element.” If the judiciary is.now to announce that sentencing factors must be found as elements beyond a reasonable doubt, that badly skews the balance that Congress has historically been able to strike between guilt and punishment.
Of course, it will be said that if Blakely extends to the Guidelines, the judiciary is not in reality creating elements of new offenses, and juries in reality are simply finding facts as they have always done. This, however, ignores the substance of what is taking place. When a jury is required to find a fact beyond a reasonable doubt, it is fulfilling precisely the same function that the legislature historically has mandated for it in determining the *358guilt of a legislatively prescribed offense. And when the judiciary requires juries to do that which the legislature has historically had exclusive power to direct them to do, judges have assumed the lawmaker’s role.
Pretending otherwise would draw us into a constitutional dilemma. If what the Supreme Court and Courts of Appeals have always understood to be factors are now understood to be elements, our problems are larger than we realize. Mistretta held that the Guidelines “do not bind or regulate the primary conduct of the public or vest in the Judicial Branch the legislative responsibility for establishing minimum and maximum penalties for every crime. They do no more than fetter the discretion of sentencing judges to do what they have done for generations — impose sentences within the broad limits established by Congress.” Mistretta v. United States, 488 U.S. 361, 396, 109 S.Ct. 647, 102 L.Ed.2d 714 (1989).
If, all along, the Sentencing Commission, in contravention of Mistretta, was actually creating elements, then it was also creating dozens and hundreds of new offenses. If the judiciary suddenly can say that juries must find all the facts that attach to these offenses, then judges have assigned themselves the enterprise of creating and defining crimes. But creating elements and defining offenses is a purely legislative power; offenses created within the judicial branch are void because they were not authorized by the law-making procedure our Constitution allows, that of Article I, Section 7. Installing judges, not Congress, as arbiters of the necessary elements of any given offense is hardly what the Sixth Amendment and the nature of our democracy allow, let alone demand.
Some may argue that separation of powers is not implicated because the power to create elements is a delegable function. I disagree. The power of legislatures to define crimes and to set ranges of punishment is no small thing. Criminal law is the basic bulwark of public safety in our country, and it makes sense that the formulation of offenses would be left in turn to the people’s representatives. To apply Blakely to the Guidelines essentially severs the connection between public protection and popular governance. Put plainly, it erodes the legislature’s constitutional prerogative to pass criminal laws to protect the American people.
Since Blakely, the air has been filled with anticipation of the invalidation of the Guidelines. There has been no shortage of suggestions for legislative “fixes” whereby Congress might reclaim its authority to define crimes and set parameters of punishment. Whether those new sentencing regimes would be more opaque or draconian than the present system is unclear. Whether any new regime would pass constitutional muster is itself uncertain. At a minimum, it will take more months of confusion and years of litigation to find out. The hard truth is that none of us can envision the future or forecast the shape of a post-Guidelines world.
We live, however, in a constitutional present. Congress has proclaimed, in the United States Code, what the elements of a crime are. It has instructed the courts to ensure through the Guidelines that the exercise of sentencing discretion is evenhanded, fair, non-discriminatory, and predictable. See Sentencing Reform Act of 1984, 28 U.S.C. § 991(b)(1)(B) (2000). What Congress — the most democratic of the branches — did not do was authorize the bench to create additional elements on its own. Nor could it, as Mistretta teaches. Yet some now maintain that the democratic features of jury deliberation require judges to start legislating and to push Congress aside.
*359I think such a result antithetical to our democracy, regardless of how it is spun. Contrary to the dissent’s representations, I do not in any sense argue that Apprendi “got it wrong.” Post at 368 n.4. To the contrary, I argue that invalidation of the Guidelines is in no sense required by Supreme Court precedent. Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002), and most recently Blakely, have not required the courts to legislate from the bench.* In each case, the Court held that any fact which increases a statutory maximum must be found by a jury. In each case, the Court keyed the analysis to the statutory maximum, thus operating explicitly within the framework that the legislature had imposed. But if any facts that increase a sentence without reference or regard to the statutory parameters must be found by a jury, then legislatures are no longer the creators of criminal law and judges no longer the instruments of guided sentencing discretion. The Apprendi line *360of cases sought to prevent judges from assuming the legislative prerogative; Hammoud now asks judges to assume that very same prerogative. To accept his invitation is to trample on the democratic foundations of our constitutional order.
Sixth Amendment rights are precious. Hammoud’s were fully protected — a jury of his peers convicted him of no fewer than fourteen statutory offenses. But the particular Sixth Amendment right pressed after Blakely is novel and evolving; the democratic liberties at risk are ancient ones. The assignment to juries of all factual findings that may affect a sentence will doubtless be advertised as a great democratic development. In my judgment, it is profoundly anti-democratic because the least accountable branch has claimed for itself a power historically entrusted to the people’s representatives. Because the opinion for the court refuses to assume powers that cannot be assumed, I am pleased to concur.

 My good colleague in dissent says that "[t]he Supreme Court has spoken.” Post at 360. More specifically, she argues that the question of whether courts are impermissibly creating legislative offense elements is foreclosed. To the contrary, this issue is at the center of the entire Guidelines debate.
First, if the issue were foreclosed, why did the Supreme Court in Blakely take the trouble to state explicitly that its holding did not extend to the Guidelines? See Blakely, - U.S. at-n. 9, 124 S.Ct. at 2538 n. 9. The Court will not reach out to decide unpresent-ed questions, but neither will it purposefully sow confusion by expressing agnosticism about a proposition not in doubt. Second, if the ability of courts to create offense elements is so plain, why has the Court not overruled Edwards v. United States, 523 U.S. 511, 118 S.Ct. 1475, 140 L.Ed.2d 703 (1998); United States v. Watts, 519 U.S. 148, 117 S.Ct. 633, 136 L.Ed.2d 554 (1997) (per curiam); Witte v. United States, 515 U.S. 389, 115 S.Ct. 2199, 132 L.Ed.2d 351 (1995); or Stinson v. United States, 508 U.S. 36, 113 S.Ct. 1913, 123 L.Ed.2d 598 (1993)? In each case it allowed judges to find sentencing enhancements under the preponderance standard. Third, if the issue is foreclosed, why was the linchpin of the argument in Apprendi, Ring, and Blakely tied to the question of whether a fact caused a sentence to exceed the statutory maximum — an inquiry which by its nature respects the division of legislative and judicial authority? Finally, if this fundamental argument is so foreclosed, one is left to wonder how nine members of this court, unanimous panels of the Fifth and Eleventh Circuits, and the en banc Sixth Circuit, have found the Sentencing Guidelines constitutional in light of Blakely. See United States v. Reese, 382 F.3d 1308, 2004 WL 1946076 (11th Cir. Sept.2, 2004); United States v. Koch, 383 F.3d 436, 2004 WL 1899930 (6th Cir. Aug.26, 2004) (en banc); United States v. Pineiro, 377 F.3d 464 (5th Cir.2004). And if "controlling precedent” is so clear that failure to see it is "surprising,” how much more surprising it must be that the Second Circuit, unanimously and en banc, certified the question to the Supreme Court, for the first time since 1981, because this was not an issue where "doctrinal uncertainty may be tolerated.” United States v. Penaranda, 375 F.3d 238, 245 (2d. Cir.2004) (en banc). If the question of whether Blakely requires us to treat factors and elements the same was so clear, why has the Supreme Court expedited cases for argument on the first day of its Term to answer it? I do, however, appreciate that my colleague accepts my central critique of applying Blakely to the Guidelines — namely that to do so is to convert factors into elements. See post at 368 n.4 (“treating 'sentencing factors’ that mandate enhancement of a sentence as 'elements’ is exactly what” precedent requires). My colleague neglects to mention any reason why such a course is justifiable.
Whether the Sixth Amendment requires juries to find most sentence enhancing facts is integrally tied to the question of whether our constitutional structure reserves to legislatures alone the power to criminalize behavior. Indeed, the Sixth Amendment issue cannot be resolved without asking whether the creation of non-legislative elements commandeers the core constitutional function of a coordinate branch. Such judicial alchemy — converting legislative into judicial power — is not justifiable. Creating elements is what legislatures, and only legislatures, can do.